Citation Nr: 9902381	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  96-30 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for headaches, as due 
to an undiagnosed illness.

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to service connection for fatigue, either as 
an undiagnosed illness, or diagnosed as somatoform pain 
disorder.

4.  Entitlement to service connection for the residuals of a 
low back injury.

5.  Entitlement to service connection for epididymitis.

6.  Entitlement to service connection for sinusitis.

7.  Entitlement to service connection for residual scaring of 
the right index finger.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stanley Grabia, Associate Counsel


INTRODUCTION

The veteran had service from August 1988 to December 1994, 
and he served in the Southwest Asian Theater of operations 
during the Persian Gulf War in 1991.

This matter originated from rating determinations of the 
Department of Veterans Affairs (VA) Regional Office (RO) on 
Nashville, Tennessee.  All the instant issues on the title 
page were adjudicated.  Thereafter, the issues were the 
subject of a statement of the case, and were denoted in 
documents constituting substantive appeals from the appellant 
and/or his representative.  Thus, appeals as to all issues on 
the title page were perfected.

Thereafter, the case was administratively transferred to the 
RO in New Orleans, Louisiana.  Subsequent development was 
accomplished only on issues 1-3 as set forth on the title 
page.  These were the only issues certified for appellate 
review.  It does not appear that issues 4-7 were ever 
withdrawn from appellate consideration.  Additional 
evidentiary and due process is required as to these issues, 
as set out below.

In addition, a subsequent rating decision in December 1997 
addressed additional claims for service connection due to 
undiagnosed illness, including hair loss, a skin disorder, 
gastrointestinal symptoms, and sleep disorder.  These issues 
are not otherwise developed for appellate review, and as such 
are not before the Board for consideration at this time.  See 
Kellar v. Brown, 6 Vet. App. 157 (1994).


REMAND

The Board has a duty to assist the veteran in the development 
of facts pertinent to his claim and to ensure full compliance 
with due process requirements.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1998); 38 C.F.R. § 3.159 (1995).  This duty to 
assist involves obtaining relevant medical reports, expert 
opinions, and examinations where indicated by the facts and 
circumstances of the individual case.  See Abernathy v. 
Principi, 3 Vet. App. 461 (1992); Roberts v. Derwinski, 2 
Vet. App. 387 (1992); Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); Littke v. Derwinski, 1 Vet. App. 90 (1990); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Regarding the issue of headaches, it is noted that the 
appellant is service connected for a cervical strain with 
headaches.  To the extent the headaches are related to that 
disorder, they are considered in the evaluation assigned for 
that disorder.  Thus, the service connection claim is for 
headaches other that the headaches associated with the 
service connected disorder, although for the sake of 
convenience herein, it is described just as headaches.  In 
the alternative, to the extent the contentions may represent 
a claim for separate compensable ratings for headaches, such 
claim should be filed with specificity at the RO.

As to the claims represented in issues 4-7, additional 
preliminary review is indicated by the RO.  Since the last 
adjudication of those issues, additional pertinent evidence 
has been added to the records.  As noted above, the appeal as 
to those issues was perfected, but they have not been 
certified to the Board.  Additional evidence, added to the 
record, needs to be reviewed by the RO prior to the Board 
entering a decision in this case.

In addition, the Board has determined that the veterans 
claims file must be reviewed by a board of medical experts, 
and all his symptomatology reviewed.  These include his 
diagnosed; chronic fatigue, described as not meeting the 
criteria for a diagnosis of chronic fatigue syndrome; 
diagnosed somatoform pain syndrome, for which the VA 
examiners failed to specify which if any, of his various 
complaints, are, or are not diagnosed as part of this 
somatoform pain syndrome. The VA must specifically address 
all the disorders, and state whether they are part of the 
diagnosed somatoform disorder, or another unrelated disorder.  
The RO must also determine whether the somatoform disorder is 
service connected.  

In a comprehensive VA examination in March 1995, the veteran 
complained of : intermittent left scrotal pain, and dysuria 
while in the Persian Gulf; back injury, described as acute 
lumbosacral strain; neck injury, described as acute cervical 
whiplash; right knee injury described as acute contusions and 
sprain, right knee; residuals of a right index finger scar; 
Always tired No energy. since March 1991 which he 
relates to his Persian Gulf duty.  The examiner noted that 
the veterans examination was in essence normal. X-rays 
revealed a normal chest, cervical spine, lumbosacral spine, 
sinuses, and right knee. A scar examination revealed a well 
healed surgical scar on the right 3rd finger, with no pain or 
tenderness noted.

The diagnoses were; history of acute lumbosacral strain 
without current symptomatology; history of acute epididymitis 
with frequent painful urination; history of acute contusion 
and sprain, right knee as well as ligamentous tear of lateral 
collateral ligament, with occasional discomfort; history of 
excision, probable ganglion, right 3rd finger, without 
recurrence or current symptomatology; chronic cervical 
strain; chronic allergic rhinitis with intermittent hay 
fever; chronic fatigue syndrome; muscle tension headaches, 
and right cervical radiculopathy (subjectively).

The veteran was reexamined in April 1995 by the VA.  He 
denied difficulty concentrating, sore throat, tender 
cervical-axillary lymph nodes, myalgia, low grade fever, 
difficulty sleeping, abdominal pain, cramping, weight loss, 
skin rash, and tachycardia.  No nonspecific joint pains other 
than his cervical, lumbosacral, and right knee complaints 
were noted.  

In a VA examination in November 1996, special attention was 
given to various symptoms of an undiagnosed illness 
including.  The diagnoses were: intermittent orthostatic 
dizziness, without syncope, vertigo, tinnitus, hearing loss 
etc.; mild alopecias with frontal balding and thinning of 
scalp hair; frequent soft stool with intermittent diarrhea 
gaseous distention, bloating, belching, and flatulence, 
occasional epigastric and substernal burning; gradual weight 
loss; scattered skin lesions; right knee disorder with 
occasional discomfort; sleep disturbance; muscle tension 
headaches; chronic neck pain, cervical strain.

The examiner was asked to comment on whether any of these 
symptoms if shown, were related to a known diagnoses.  He 
stated that in his professional opinion  the above 
symptomatology is related to Persian Gulf War service.  

In a VA mental disorders examination in September 1997, the 
examiner noted that the veterans profile test results 
indicated somatic discomfort and pain. Such individuals often 
presented as physically ill, although there may be no 
clinical evidence of an organic basis for their symptoms. 
They were very concerned about health and body functions and 
overreacted to minor physical dysfunction, and may present 
multiple somatic complaints.  Although headaches and cardiac 
complaints may occur, the digestive system is most likely to 
be involved. They may complain of dizziness, insomnia, 
weakness, fatigue, and tiredness.  They react to stress with 
physical symptoms, and tend to be anxious, tense, nervous, 
high strung, and to worry.  The veterans diagnoses was 
somatoform pain disorder associated with psychological 
factors, and a general medical condition, chronic; headaches; 
excessive worrier; and, his GAF was 85.

The VA examinations failed to determine if the various 
complaints by the veteran were part of the service connected 
cervical strain, an undiagnosed illness, otherwise service 
related, or part of the diagnosed somatoform pain syndrome. 
The Board concludes that the veterans complete claims file 
should be reviewed by experts in the various specialties, 
particularly in the neuropsychiatric specialty, and determine 
the proper diagnoses for his various complaints.  Each 
specific complaint must be addressed and a medical opinion 
must be made for each complaint noted.

The case is REMANDED  to the RO for the following 
development:  

1.  The RO should, with the assistance of 
the appellant as indicated, ascertain 
whether there are any pertinent treatment 
records that have not been associated with 
the claims folder.  If so, attempts should 
be made to obtain the records.  To the 
extent there is an attempt to obtain 
records that is unsuccessful, the claims 
folder should contain documentation of the 
attempts made.  The appellant and his 
representative should also be informed of 
the negative results.  38 C.F.R. § 3.159.

2.  The veteran should be scheduled for 
appropriate examination(s) to allow for 
complete evaluation of the claims.  All 
indicated tests should be accomplished and 
all clinical findings should be reported 
in detail.  The claims folder should be 
provided to the examiner for review prior 
to the examination.  Among those matters 
to be addressed by appropriate examiner(s) 
are:  (a)  Is a somatoform disorder 
clinically present?  (b)  If so, did it 
appear in or is it otherwise related to 
service?  (c)  If a somatoform disorder is 
present, which if any of the appellants 
complaints/symptoms (for the disorders 
listed as issues in this case) is 
reasonably associated with such disorder?  
(d)  Which, if any of the claimed 
disorders at issue can be reasonably 
attributed to some other diagnosed 
disorder or condition?  (e)  Which of 
those listed in (d) can be related to any 
inservice occasion, event, or incident?  
(f)  Which of the symptoms/complaints can 
not be reasonably attributed to a clinical 
diagnosis?  (g)  On examination of the 
right knee and right index finger, is 
there evidence of residual scarring, has a 
surgical procedure been conducted on the 
knee, and is there other functional 
impairment of any type demonstrated?  (h)  
If so, can it be traced to any inservice 
event or occurrence?  (i)  Is there 
evidence of any origin for headaches other 
than the service spinal disorder?  If so, 
please identify.  (j)  Do examination 
findings reveal indications of sinus 
problems or of epididymitis?

3.  The RO should review any additional 
evidence and readjudicate the issues to 
include whether, as pertinent, these 
service connection claims are well 
grounded, analyzing this question with 
respect to each such disability, or 
symptomatology. See Rabideau v. Derwinski, 
2 Vet. App. 141, 143-144 (1992), and 
Caluza v. Brown, 7 Vet. App. 498, 506 
(1995). If the RO determines that the 
claims are not well grounded, the RO 
should consider Robinette and Epps, supra.  
If the RO determines that the claims are 
well grounded, then the issues should be 
adjudicated under appropriate statutory 
and regulatory provisions.  Consideration 
as to issues 4-7 should include review of 
any evidence added to the record since the 
last determination made as to those 
issues.

4.  This claim must be afforded 
expeditious treatment by the RO.  The law 
requires that all claims that are 
remanded by the Board of Veterans 
Appeals or by the United States Court of 
Veterans Appeals for additional 
development or other appropriate action 
must be handled in an expeditious manner.  
See The Veterans Benefits Improvement 
Act of 1994, Pub. L. No. 103-446, § 302, 
108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West 1991 and Supp. 
1998) (Historical and Statutory Notes).  
In addition, VBAs Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs 
to provide expeditious handling of all 
cases that have been remanded by the 
Board and by the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this claim.  No action is 
required of the veteran until he is notified. 



________________________________
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1998), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Veterans Appeals.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).
- 2 -
